
	
		I
		111th CONGRESS
		1st Session
		H. R. 1561
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  standard deduction for the business use of a home.
	
	
		1.Standard deduction for
			 business use of home
			(a)In
			 generalSubsection (c) of section 280A of the Internal Revenue
			 Code of 1986 (relating to disallowance of certain expenses in connection with
			 business use of home, rental of vacation homes, etc.) is amended by adding at
			 the end the following new paragraph:
				
					(7)Standard home
				office deduction
						(A)In
				generalIn the case of an individual that is allowed a deduction
				for the use of a home office because of a use described in paragraphs (1), (2),
				or (4) of this subsection, notwithstanding the limitations of paragraph (5),
				such individual may elect to use the standard home office deduction for the
				taxable year.
						(B)Standard home
				office deduction amountFor purposes of this paragraph, the
				standard home office deduction is the lesser of—
							(i)$2,500, or
							(ii)the gross income
				derived from the individual’s trade or business for which such use
				occurs.
							.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
